Title: From Alexander Hamilton to James McHenry, 30[–31] May 1799
From: Hamilton, Alexander
To: McHenry, James


New York, May 30 [–31] 1799. “… I have this moment recd. your letter of the 29th. instant. I intirely agree with you on the subject of Apprentices & shall instruct accordingly. Indeed I ⟨th⟩ought it was universally to be understood that they were not to be enlisted.… The Court Martial at West Point being a Nullity it is my first impression that I can with propriety order another to try anew. This is not the case of a trial before a competent tribunal which would have rendered a second improper.”
